United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1876
                                   ___________

John P. Ponder,                         *
                                        *
              Appellant,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Wackenhut Correctional Corporation; * Eastern District of Arkansas.
Scott Grimes Unit; Roosevelt            *
Franklin, Jr., Captain, Grimes Unit,    *      [UNPUBLISHED]
Wackenhut Correctional Facility; Larry *
Clark, C/O, Grimes Unit, Wackenhut      *
Correctional Facility; Shane Rogers,    *
C/O, Grimes Unit, Wackenhut             *
Correctional Facility; Manscow, C/O, *
Grimes Unit, Wackenhut Correctional *
Facility,                               *
                                        *
              Appellees.                *
                                   ___________

                         Submitted: January 4, 2002
                             Filed: January 16, 2002
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas prisoner John Ponder appeals from the district court’s dismissal with
prejudice of his 42 U.S.C. § 1983 complaint for failure to exhaust available
administrative remedies, as required by 42 U.S.C. § 1997e(a). Ponder alleged he was
assaulted by correctional officers, but was unable to meet the prison*s fifteen-day
deadline for filing an administrative grievance because the officers twice threatened
him not to tell anyone about the assaults.

       A remedy that prison officials prevent a prisoner from utilizing is not
“available” under section 1997e(a). See Miller v. Norris, 247 F.3d 736, 740 (8th Cir.
2001). We cannot determine on the record before us, however, whether or not the
prison grievance process was available to Ponder. See Foulk v. Charrier, 262 F.3d
687, 698 (8th Cir. 2001). Accordingly, we remand to the district court for an
evidentiary hearing on this issue. The district court may wish to appoint counsel to
assist Ponder.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-